          Case 1:19-cr-00561-LAP Document 280 Filed 05/04/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



    UNITED STATES,

                          Plaintiff,
                                                                      19 Cr. 0561 (LAP)
            v.

    STEVEN DONZIGER,

                          Defendant.




                       REPLY DECLARATION OF MARTIN GARBUS

I, Martin Garbus, hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746, that the

following is true and correct:

     1. I am an attorney for Steven Donziger in this case.

     2. As a preliminary matter, the de facto Chevron Prosecutors1 in this case have not opposed

        the defense request for oral argument on the motion to dismiss. Given the press of time in

        light of the May 10 trial date, that oral argument should be scheduled for May 5 or 6,

        2021. The case should be dismissed without the defense having to incur depletion of



1
     An article in yesterday’s Wall Street Journal reminds us that this entire 28-year-old “Litigation
     Without End” is fundamentally just one small part of Chevron’s long-term strategy to extricate
     itself from the world’s largest environmental liability and distract the public from claims that
     it destroyed a huge swath of the Ecuadorian Amazon and contributed to the deaths of thousands
     of Ecuadorian citizens and Indigenous peoples. More specifically, as Chevron has admitted,
     its long-term strategy is to “demonize Donziger.” As detailed herein, Chevron is the ultimate
     paymaster on this case and everyone knows it. See Sara Randazzo, Litigation Without End:
     Chevron Battles On in 28-year-old Ecuador Lawsuit, Wall St. J., May 2, 2021, at
     https://www.wsj.com/articles/litigation-without-end-chevron-battles-on-in-28-year-old-
     ecuador-lawsuit-11619975500.
    Case 1:19-cr-00561-LAP Document 280 Filed 05/04/21 Page 2 of 10




   resources preparing for trial. If it is not dismissed, critical discovery must be produced on

   a highly expedited basis. Production of documents and some depositions can be held over

   the weekend the trial starts. Other depositions can be conducted as the trial proceeds. All

   the players are here in New York. The records are here. Chevron, Gibson Dunn, Seward

   & Kissel: these entities know how to get things done fast when they need to. The defense

   is ready.

3. In its opposition, the Chevron private prosecution team deliberately and completely

   misconstrues the motion and ignores the central claims and arguments. The prosecution

   team has not submitted any factual affidavit in response. It merely cites to outdated

   rulings of the Court made on a lesser record that omitted key facts. It also ignores the key

   fact: the most central and necessary information is not before the Court because it has

   been withheld. The facts are hidden behind the Chevron prosecutors’ refusal to disclose

   and the arguments are hidden behind an unsworn brief.

4. The Chevron private prosecution simply ignores—no mention—the legal foundation of

   the motion. The entire edifice of the vindictive and selective prosecution case law, from

   the substantive standard to the burden of production to the standard for discovery, hinges

   entirely on constitutional separation-of-powers grounds that require the judiciary to give

   tremendous deference to fundamentally discretionary charging and prosecutorial strategy

   decisions made by federal prosecutors—“the President’s delegates to help him discharge

   his constitutional responsibility to ‘take Care that the Laws be faithfully executed.’”

   United States v. Armstrong, 517 U.S. 456, 464 (1996) (quoting U.S. Const., Art. II, § 3).

   The whole structure of this particular case is upside down. There are no executive branch

   officials anywhere to be seen in this prosecution. Rather this is a prosecution driven by




                                             1
        Case 1:19-cr-00561-LAP Document 280 Filed 05/04/21 Page 3 of 10




       judicial and corporate decision-making which has expressly ignored the executive’s

       considered judgment and already severely usurped the executive’s responsibility that the

       laws be faithfully executed. As laid out in motion, the legal principles at the heart of the

       vindictive and selective prosecution require scrutiny, not deference. The prosecution team

       opposition says not one word about this fundamental point on the applicable law—a point

       that applies both to the request for dismissal and the request for discovery.

    5. The prosecution team opposition simply avoids other inconvenient topics as well. The

       fact that there appears to be no case in the United States dealing with Rule 42 that is

       anything like this. In its 28-page exhaustive brief, the prosecution team does not cite one

       single case that bears the remotest relation to this case.

    6. The private prosecutors from Seward & Kissel also try to downplay the significance of

       the fact that the Seward has received thus far close to $500,000 for this case. They have

       further reduced their fees, effectively contributing approximately $500,000 of their own

       fees to this prosecution. Our best estimate is that Chevron’s billing time for the

       prosecution is also at least a million.

    7. The importance to Chevron is far more than the money involved in this particular case.

       The importance to Gibson Dunn is far more than the money involved in this particular

       case. The importance to Seward is far more than the money involved in this particular

       case. The criminal conviction of Mr. Donziger is a Great Prize for all, each for their own

       reasons. And as they Wall Street Journal article from yesterday reminds us, they have

       been at this for a very, very long time.2 The immediate and future benefits to all is in the


2
    See Randazzo supra note 1 (“In a conference room in lower Manhattan in 2010, Gibson Dunn
    pitched federal prosecutors on the idea of criminally prosecuting Mr. Donziger. [The
    prosecutors] declined.”)


                                                  2
    Case 1:19-cr-00561-LAP Document 280 Filed 05/04/21 Page 4 of 10




   many, many millions of dollars, tens of millions of dollars. The true benefit to Chevron is

   even greater than that.

8. Rule 14 of the Southern District’s Rules for the Division of Business Among District

   Judges is also implicated on the pending motion. The Code of Conduct, discussed in the

   case of Judge Sarah Scheidlin, is implicated.

9. All these issues will argued, if and/or when Mr. Donziger is convicted by this Court,

   before the Second Circuit and potentially the United States Supreme Court. It will be

   avoided only if this Court chooses to dismiss the case, as the Hon. Matthew Bryne did in

   similar circumstances, faced with a situation of improper contacts between the court and

   the prosecution (the Daniel Ellsberg case).

10. From our request for oral argument to our request for discovery to our request for

   dismissal, the defense is fundamentally seeking a more open and transparent court

   proceeding. We seek the equivalent of a body camera for the courthouse. The public must

   see the reality of this too often clandestine proceeding.

11. Discovery and sworn testimony of individuals under oath will tell the Court, lawyers, and

   the American and foreign public the true story of this litigation. No one has heard this

   story. This motion at hand and the demand for discovery to show the court what it either

   cannot see or does not want to see. There is a strong desire to avoid seeing a reality that

   every practicing lawyer and every judge knows. Exposing that reality is essential to the

   defense.

12. Discovery will show a fundamental truth: This is a Chevron prosecution. Every penny

   paid to prosecute this case has a Chevron component. At this point the legal fees incurred

   by this prosecution could easily exceed $2,000,000. Every penny is Chevron related.




                                             3
    Case 1:19-cr-00561-LAP Document 280 Filed 05/04/21 Page 5 of 10




13. The government does not have the money to prosecute the case. The government said so.

   It refused to prosecute on that basis.

14. So, a partnership was created. Chevron does have the money. Seward has some money.

   Seward has contributed at least a half a million dollars to this prosecution in the form of

   written-off legal fees.

15. But do not worry—none of the contributors to this case will be left with nothing. Every

   payor gets something. The Court has been reluctant to consider the facts in the context of

   common sense and the basic rules of how the business of law operates. The Court must

   open its eyes.

16. Who gets what, and for how much? Under the partnership, the government only has to

   pay Seward’s highly reduced bill. Geoff Berman said “no” to paying full price.

17. Seward is not the Red Cross. The firm is not making a half-million dollar donation out of

   the kindness of its corporate heart. The real complexities behind the deal—the kickback

   to Seward—are so deeply interwoven into Seward’s business model that we will never

   get the full truth. Seward will never produce enough to show us the full truth.

18. Judge Kaplan put together the Chevron private prosecution team. He had full knowledge:

   he knew the facts, he knows the players, he knows who has what resources. He knew the

   main resources for this prosecution would need to come from the same deep pocket that

   has funded attacks on Steven Donziger for over a decade: Chevron Corporation. Chevron

   reportedly paid over a billion dollars in fees to prosecute the RICO case. A few more

   million here to try to put Mr. Donziger in jail is nothing for Chevron.

19. The value in attacking Mr. Donziger goes well beyond Chevron’s considerable

   vengefulness. Gibson Dunn, for example, has built a whole practice area often referred to




                                             4
    Case 1:19-cr-00561-LAP Document 280 Filed 05/04/21 Page 6 of 10




   as “the kill step”: going after human rights lawyers and advocates for victims with

   manufactured allegations of fraud and wrongdoing. This is a valuable service for

   thousands of wealthy businesses across industry sectors and around the globe. It is a

   lucrative business for Gibson Dunn and has been for many years.

20. Now Seward is being invited into the “kill step” game. A golden-ticket invitation from

   the practice group leader. Seward is looking at tens or hundreds of millions of dollars in

   fees, stretching far, far into the future. This is the business of law. This is why this case is

   happening.

21. This case is also a golden ticket for individual members of the Chevron private

   prosecution team, who still bear the stain of prior transgressions. These transgressions are

   disqualifying for many types of law practice. But they are qualifying for other types of

   law practice. This case is an invitation to turn a stain into a badge, a dragging weight into

   an engine of profit.

22. Judge Kaplan knows all this. He is playing matchmaker. He was an elite sophisticated

   lawyer in private practice, coordinating counter-attack defense strategies like this for

   tobacco companies and other clients for decades. He knows exactly why Seward is

   stepping up to the plate with its half-million dollar donation. He knows exactly the

   lengths that Gibson Dunn will go to ensure that the Donziger Case remains a bright

   feather in their cap. He knows exactly why Chevron will keep paying and paying and

   paying. He knows these incentives intimately. And he knows that they don’t work for the

   U.S. Attorney’s Office. So there needs to be a partnership.

23. The Court surely knows all this history. The Court knows well how private practices are

   generated. How the business of law works.




                                              5
     Case 1:19-cr-00561-LAP Document 280 Filed 05/04/21 Page 7 of 10




24. Money—and the siren call of future money—calls the shots. It will go so far as to

   purchase witness testimony when it needs to. This requires serious money and Judge

   Kaplan knows that Chevron is a reliable source of serious money.

25. Chevron’s past payments to Seward are relevant, but the tiniest part of the story. They are

   just a taste, a tease. Seward’s motivation comes from reading print-outs of Gibson

   Dunn’s legal fees in past years. Tens upon tens of millions. And knowing that this is only

   the tip of the iceberg. Fees off the Donziger case have created the most richly elaborate

   feeding frenzy in modern New York history. Seward has been invited to feast.

26. This is the heart of it. The $30,000 in past fees is a distraction. Even Seward’s deep links

   across the oil & gas industry only show the top layer. It is describing an elephant by

   describing one foot. Describing a giraffe by describing a patch of yellow.

27. I began my law career with a two-man law firm. When I left it was fifty lawyers. We

   knew the business of law.

28. I met one man. Peter Mayer. We became good friends. Years later he became head of

   Penguin Books. I represented Penguin and other publishers. I had a friend actor in the

   Bronx. We represented him. His name was Al Pacino. We built a substantial film

   industry practice. I had a friend in the Army who wanted to be a writer. His name was

   Philip Roth. We built a substantial writers practice.

29. I took plenty of cases because I knew—or I had a hunch—about what it might lead to.

   Seward knows this far better than I do. Seward knows how to put itself in a position to

   attract clients, and follow-up with publicists and specialized practice groups. They know

   why they must support and participate in the Federalist Society and other groups.




                                             6
     Case 1:19-cr-00561-LAP Document 280 Filed 05/04/21 Page 8 of 10




30. Randy Mastro went to work Rudy Guiliani when he was mayor. When Mastro got out he

   went to private practice. When Guiliani got out he went to private practice—in fact he

   formed his own firm. Together Mastro and Giuliani are now a force to be reckoned with

   in the oil and gas practice.

31. Judge Kaplan knows this. Every judge in New York knows this. They know the business

   of law. Without attributing dishonesty to personally embroiled jurists, we must look to

   the reality of this case.

32. Prosecutors deal with a set of moral and financial issues and pressures that are unique in

   society. Their incentives are very different than the business of law and it is important

   that they are different. Prosecutors must be prepared to not do things.

33. Several of District Attorney Frank Hogan’s deputies refused to work on the Lenny Bruce

   prosecution. They almost lost their jobs but they didn’t. One of the deputies, Nicholas

   Scoppetta, was later appointed Commissioner of Investigation for the City of New York.

34. Geoff Berman refused to prosecute this case. He looked at the costs and benefits. He

   made a decision in the public interest. We can trust that the decision was in the public

   interest because of the whole foundation of his office. We cannot radically reinvent that

   foundation and pretend the prosecutorial function works just the same.

35. Berman was fired by Bill Barr and Donald Trump because he refused to protect Trump’s

   friends and to prosecute Trump’s enemies. The press named Rudy Giuliani as one of the

   people Berman was seeking to prosecute. Berman may well have been fired for who he

   refused to prosecute as well as who he sought to prosecute. We need to know more.

36. Because of yesterday’s Wall Street Journal story, we suddenly know for certain that

   Chevron and Gibson Dunn have been hounding the U.S. Attorney to prosecute Mr.




                                             7
     Case 1:19-cr-00561-LAP Document 280 Filed 05/04/21 Page 9 of 10




   Donziger for at least a decade. See Randazzo supra note 2. One meeting does not mean

   only one meeting. Often quite the opposite. Were there similar meetings with Berman

   surrounding the 2019 entreaty by Judge Kaplan? The defense must be allowed to

   understand the scope of what appears to be patient, persistent effort by a powerful oil

   company and white shoe law firm to stir up a criminal prosecution Mr. Donziger.

37. This case is dangerous. The unchecked and unexamined use of Rule 42 in this case is

   dangerous. The selective and vindictive prosecution in this case is dangerous. A vengeful

   corporation funding a private criminal prosecution. People are starting to see this and are

   scared. They should be. The is the privatization of criminal prosecution for strategic

   benefit of the wealthy. There is no other case like this. We do not want to set a precedent

   here.

38. It is also significant the corporation being allowed to work out its private frustrations

   through our public criminal justice institutions has been found guilty by the high court of

   a sister sovereign nation for destroying the environment and tens of thousands of lives in

   that nation. This devastating fact is just lost in the shuffle of the “get Donziger” game

   here in New York.

39. The results are already coming in. Nearly two years of house arrest for the defendant. An

   absurdly high bond. Widespread demonization attempts. And the fees are starting to

   come in too, although we don’t know how much has been paid—and how much has been

   donated.

40. The defense needs discovery to prove up and fully illustrate the deeper reality of this

   case. The needed discovery will show billed time, unbilled time, marketing strategies,

   internal business discussions, and more. So much more. We are entitled to this discovery.




                                              8
    Case 1:19-cr-00561-LAP Document 280 Filed 05/04/21 Page 10 of 10




41. On the one hand, this case seems receptive to a well-known British term: “a stinking

   mess.” But this is also seminal case in American law. It is headed to the Second Circuit

   and to the United States Supreme Court. Issues include Rule 42, vindictive prosecution,

   the limits of civil and criminal contempt, and far more.

42. The trial must not proceed without first examining the defense claim that this is a

   fundamentally Chevron-driven prosecution, a vindictive and selective prosecution, and an

   abuse of Rule 42. The defense needs discovery and it needs oral argument.

   DATED: May 3, 2021                            Respectfully submitted,

                                                     /s
                                                 Martin Garbus, Esq.
                                                 OFFIT | KURMAN
                                                 590 Madison Ave., 6th Floor
                                                 New York, NY 10022
                                                 Tel. 347.589.8513
                                                 mgarbus@offitkurman.com
                                                 Counsel for defendant




                                             9
